DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application received on 12/28/21 including claims 1-18, out of which claims 6 and 16-18 are cancelled. Claim 19 has been added. Claims 1-5, 7-15  and 19 are pending for consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,  7-11 and 13-15  are rejected under 35 U.S.C. 102 a (2) as being anticipated by Zhang et al (20210144674), henceforth, ‘674.
For claim 1, “674 discloses following limitations
A user equipment, comprising: a receiver, which in operation, receives a paging message from a base station that controls a radio cell of a mobile communication system in which the user equipment is located;
(‘674: see fig. 1, wherein a base station 134 that controls a radio cell of a mobile communication system in
 which the user equipment 133 is located; further see abstract and [0007], receiving, by the first user device from 
the base station based on the scheduling information, the paging message .)
 and a processor, which in operation, determines at least one network slice of a plurality of network slices to which the paging message pertains based on resources used for transmitting the the paging message.
(‘674: [0007],--- at least one processor, cause the apparatus to: receive, by a first user device within a 
wireless network, an indication ( determine) that slice-specific grouped paging is supported for at least a first slice-specific paging group, wherein the first user device is a member of the first group slice-specific paging; [0043] UE, --- may be able to determine or derive a slice-specific paging group identifier (e.g., S-P-RNTI) for each slice specific paging group based on the corresponding slice identifier (e.g., based on the S-NSSAI) for the slice.) For example, the S-P-RNTI may be determined as a subset of the corresponding S-NSSAI for a slice. Other techniques may be used to determine a slice-specific paging group identifier (e.g., S-P-RNTI) for one or more network slices.

[0048] UE 210 may then receive the paging message based on the scheduling information (e.g., via the resources indicated by the scheduling information). The UE 210 may then receive the data based on the paging message.

For claim 7,  ‘671 discloses following limitation:
A base station, comprising: a transmitter, which in operation, transmits a paging message to a user equipment, which is located in a radio cell of a mobile communication system controlled by the base station, such that the user equipment can determine at least one of a plurality of network slices to which the paging message pertains based on resources used transmitting the the roccived paging message.  
 (‘674: see fig. 1, wherein a base station 134 that controls a radio cell of a mobile communication system in  which the user equipment 133 is located; further see abstract and [0007], receiving, by the first user device from the base station based on the scheduling information (Scheduling denoting time reads on resources)  ), the paging message . [0009] According to an example implementation, a method comprising: transmitting, by a base station within a wireless network, a downlink control information directed to a first slice-specific paging group, the downlink control information including scheduling information(Scheduling denoting time reads on resources)   for a paging message for the first slice-specific paging group. [0043] UE, BS, and/or core network entity may be able to determine or derive a slice-specific paging group identifier (e.g., S-P-RNTI) for each slice specific paging group based on the corresponding slice identifier (e.g., based on the S-NSSAI) for the slice.)
 
For claim 10, ‘674 discloses following limitation:

(‘674: see fig. 1, wherein a base station 134 that controls a radio cell of a mobile communication system in
which the user equipment 133 is located; further see abstract and [0007], receiving, by the first user device from 
the base station based on the scheduling information ( Reads on resources for paging.), the paging message)), 
information on a plurality of network slices, the information at least including for each network slice of the plurality of network slices a shortened network slice ID identifying the respective network slice and including mapping information defining a mapping between the shortened network slice ID and a full network slice ID that unambiguously identifies the network slice within the mobile communication system; 
(‘674: [0007] receive, by a first user device within a wireless network, an indication that slice-specific grouped paging is supported for at least a first slice-specific paging group, wherein the first user device is a member of the first slice-specific paging group; Further in [0043] According to an example implementation, the UE, BS, and/or core network entity may be able to determine or derive a slice-specific paging group identifier (e.g., S-P-RNTI) for each slice specific paging group based on the corresponding slice identifier (e.g., based on the S-NSSAI) for the slice.  For example, the S-P-RNTI may be determined as a subset of the corresponding S-NSSAI for a slice.  Other techniques may be used to determine a slice-specific paging group identifier (e.g., S-P-RNTI) for one or more network slices.)
a processor, which in operation, determines at least one out of the plurality of network slices and the corresponding full network slice ID, wherein the processor, when in operation, further determines the corresponding at least one shortened network slice ID based on the received mapping information;, and 
(‘671: [0043] determine a slice-specific paging group identifier (e.g., S-P-RNTI) for one or more network slices.  For example, the slice identifiers (e.g., S-NSSAI) for one or more slices may be used for a registration procedure of FIG. 2 and/or setup procedure of FIG. 3 with AMF 220/core network entity.  Whereas, a BS may use the slice-specific paging group identifier (e.g., S-P-RNTI) for a group or slice to direct or address messages (e.g., downlink control information) to UEs that are members of a specific slice-specific paging group.[0007] For example, the S-P-RNTI may be determined as a subset of the corresponding S-NSSAI for a slice.  Other techniques may be used to determine a slice-specific paging group identifier (e.g., S-P-RNTI) for one or more network slices. a slice paging radio network temporary identifier (S-P-RNTI)) may be associated with or used to identify each slice-specific paging group.  And, each slice-specific paging group identifier (e.g., each S-P-RNTI) may be based on or may be derived (or derivable) from (e.g., a subset of bits of) an associated slice identifier (or slice ID) for the slice-specific paging group.  According to an example implementation, a slice identifier may be or may include a single Network Slice Selection Assistance Information (S-NSSAI), which may identify a slice.  A Network Slice Selection Assistance Information (NSSAI) may include or identify a group or vector of slice identifiers (e.g., may include or identify a group or vector of S-NSSAIs).)
a transmitter, which in operation, transmits a data transmission preparation message to the base station that comprises the determined at least one shortened network slice ID. 
(‘674:  [0034] According to an example implementation, a registration procedure between a UE and a core network entity (via base station)  (e.g., an Access and Mobility Management Function (AMF) at the core network) may allow a UE to submit a registration request to the core network entity (e.g., including a group of slice identifiers), and the core network entity may provide a registration response that includes a slice identifier (e.g., a S-NSSAI) for each slice that supports slice-specific grouped paging.  [0039] 1) According to a first example implementation, a service request procedure may be used by a UE that is a member of the first slice-specific paging group (identifier) , to obtain the data.. In response to detecting its UE identifier (e.g., its TMSI) within the paging message, the UE may initiate a service request procedure, e.g., including performing random access with the BS, establishing a connection with the NW (Network), and then receiving the data from the NW. )

For claims 2 and 8, ‘674 discloses all limitations of subject matter, as applied to preceding claims 1 and 7 respectively. In addition, ‘674 discloses following limitation:
wherein determining the at least one network slice is performed based on: 
network slice identification information for the at least one network slice the paging message; 
time  and/or frequency resources used for transmitting  the paging message; and 
 a radio resource numerology scheme used by the user equipment for receiving the paging message
(‘674: [0045 ], determine or derive a slice-specific paging group identifier (e.g., S-P-RNTI) for each 
slice specific paging group based on the corresponding slice identifier (e.g., based on the S-NSSAI) for the slice. For
determined as a subset of the corresponding S-NSSAI for a slice. Other techniques may be used to determine a slice-specific paging group identifier (e.g., S-P-RNTI) for one or more network slices. ‘674: see fig. 1, wherein a base station 134 that controls a radio cell of a mobile communication system in
which the user equipment 133 is located; further see abstract and [0007], receiving, by the first user device from 
the base station based on the scheduling information ( Reads on resources for paging.) 

	For claim 3, ‘674 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘674 discloses following limitation:
	wherein each of the plurality of network slices is associated with a network slice ID that is unambiguous within the mobile communication system and/or unambiguous 3International Application No.: PCT/EP2019/050664 International Filing Date: January 11, 2019 Preliminary Amendment Accompanying Substitute Specificationwithin the radio cell controlled by the base station and/or unambiguous for the user equipment.  
(‘674: [0032], slice-specific grouped paging may be applied for a certain slice (or a slice-specific paging group) that supports the same type of service, and such slice-specific grouped paging may be separate from a common paging by specific P-RNTI (paging RNTI)).)

For claim 4, ‘674 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘674 discloses following limitation:
wherein the plurality of network slices provides different logical networks with specific network capabilities and network characteristics, wherein each network slice comprises a radio-cell-related part and a core- network-related part unambiguously associated with each other.
(‘674:  [0030] Each network slice may include a set of logical network functions that may support the requirements of a particular use case. Network Slicing may allow differentiated treatment depending on requirements of different UEs or groups of UEs. With slicing ( network slicing), an operator can create networks for optimized solutions based on different service requirements, (capabilities). [0012] indication by the core network entity of support for slice-specific grouped paging for at least a first slice-specific paging group, wherein the first user device is a member of the first slice-specific paging group.)
For claim 9, ‘674 discloses all limitations of subject matter, as applied to preceding claim 8. In addition, 

The base station according to claim 7, further comprising: a receiver, which in operation, receives
 from a core network entity another paging message including identification information of the at least one network slice to which the other paging message pertains, wherein transmitting the paging message to the user equipment is performed in response to receiving the other paging message;;and/or a transmitter, which in operation, transmits to one or more other base stations the identification information of the at least one network slice together with a request to page the user equipment in the respective radio cell.  
(‘674: [0034] and [0043]  [0034] According to an example implementation, a registration procedure between a UE and a core network entity (e.g., an Access and Mobility Management Function (AMF) at the core network) may allow a UE to submit a registration request to the core network entity (e.g., including a group of slice identifiers), and the core network entity may provide a registration response that includes a slice identifier (e.g., a S-NSSAI) for each slice that supports slice-specific grouped paging. Also, for example, a BS (gNB) may send a setup request to the core network entity indicating that slice-specific grouped paging is supported by the BS, and the core network entity may reply with a setup response that includes the slice identifiers (e.g., one or more S-NSSAIs) of slices that support the slice-specific grouped paging. Thus, for example, a BS/gNB may inform a core network entity (e.g., AMF) whether to support such slice specific paging (e.g., slice-specific grouped paging), and the core network entity/AMF may provide the BS/gNB the paging assistance information in a core network paging message including the S-NSSAI (one or more slice IDs) and the capability of UE to support the slice specific paging for these one or more network slices. Thus, for example, the paging assistance information may include a slice identifier (e.g., S-NSSAI) associated with a service that triggered a paging procedure.

For claim 11, ‘674 discloses all limitations of subject matter, as applied to preceding claim 10. In addition, ‘674 discloses following limitation:
wherein the at least one shortened network slice ID is part of the full network slice ID
, ([0033] each slice-specific paging group identifier (e.g., each S-P-RNTI) may be based on or may be
 derived (or derivable) from (e.g., a subset of bits of) an associated slice identifier (or slice ID) for the slice-
specific paging group.)

‘674 discloses following limitation:
 wherein the information on the plurality of network slices is received by the user equipment via system information broadcast from the base station in the radio cell, wherein the system information is transmitted by the base station in the radio cell in response to a request by the user equipment, and/or wherein the information on the plurality of network slices is received by the user equipment in a dedicated message transmitted from the base station and addressed to the user equipment.  
([0048] a paging message format in which the paging message includes identities (e.g., TMSIs) of one or 
more UEs, which are members of the first slice-specific paging group, for which data will be transmitted after a service request procedure between the UE and NW, and 2) a paging message format in which the paging message directly includes data that is broadcast to UEs that are members of the first slice-specific paging group.)

For claim 14, ‘674 discloses all limitations of subject matter, as applied to preceding claim 10. In addition, ‘674 discloses following limitation:
wherein the receiver, when in operation, receives from the base station further mapping information defining a mapping between the full network slice ID and one of the plurality of network slices.  
 [0033] According to an example implementation, slice-specific paging groups may be provided for or allocated to different slices, e.g., to separate the various network resources, including physical resource(s), for different services. A slice-specific paging group identifier (e.g., such as a slice paging radio network temporary identifier (S-P-RNTI)) may be associated with or used to identify each slice-specific paging group. And, each slice-specific paging group identifier (e.g., each S-P-RNTI) may be based on or may be derived (or derivable) from (e.g., a subset of bits of) an associated slice identifier (or slice ID) for the slice-specific paging group. According to an example implementation, a slice identifier may be or may include a single Network Slice Selection Assistance Information (S-NSSAI), which may identify a slice. A Network Slice Selection Assistance Information (NSSAI) may include or identify a group or vector of slice identifiers (e.g., may include or identify a group or vector of S-NSSAIs).
For claim 15, ‘674 discloses all limitations of subject matter, as applied to preceding claim 10. In addition, 
‘674 discloses following limitation:
at least one shortened network slice ID is defined such that it unambiguously identifies the network slice within the radio cell controlled by the base station, and the mapping information is specific to the radio cell and is used by a plurality of user equipment in the radio cell, and/or wherein the shortened network slice ID is defined such that it unambiguously identifies the network slice for each user equipment and the mapping information is specific to the respective user equipment and is only used by the respective user equipment.  
(‘674:[0033] each slice-specific paging group identifier (e.g., each S-P-RNTI) may be based on or may be derived (or derivable) from (e.g., a subset of bits of) an associated slice identifier (or slice ID) for the slice-specific paging group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘674 as applied to claim 1  above, and further in view of Zhang et al (US 20180352501), henceforth, ‘501.
For claims 5 and 12, ‘674 discloses all limitations of subject matter, as applied to preceding claims 1 and 10, With the exception of following limitation, which is disclosed by ‘501, as follows:
The user equipment according to claim 1, further comprising: a transmitter, which in 
operation, transmits a data transmission preparation message to the base station that comprises identification 
information on the determined at least one network slice, wherein the data transmission preparation message is a 
connection request transmitted to the base station by the user equipment as part of a random access procedure 

 station by the user equipment after completing the random access procedure performed between the user equipment and the base station. 
(‘501:[0070] As illustrated, the UE initiates, at step 1, connection establishment by sending a request message to a network function in the RAN C-plane, such as a base station. The request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type,
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘674 with those of ‘501 for advantage of service provision at a network element in a radio access network associated with a core network comprising a plurality of network slices.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 19;
wherein the at least one shortened network slice ID is four least significant bits of the full network slice ID.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15 and 19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached at telephone number571-272- 7769 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647